Exhibit 10.2

EXECUTION COPY

PATENT AND TECHNOLOGY LICENSE AGREEMENT

(CCz & DCW Technology)

This Patent and Technology License Agreement (“Agreement”), made and entered
into as of May 27, 2014 and effective as of the Effective Date, is by and
between SunEdison, Inc., a Delaware corporation (“SunEdison”), and SunEdison
Semiconductor Limited, a company organized and existing under the laws of
Singapore and having its registered office at 80 Robinson Road, #02-00,
Singapore 068898 (“SSL”).

RECITALS

WHEREAS, SunEdison has determined that it would be appropriate, desirable and in
the best interests of SunEdison and the shareholders of SunEdison to separate
the SSL Business from SunEdison;

WHEREAS, SunEdison and SSL have entered into the Separation Agreement, dated as
of May 27, 2014 (the “Separation Agreement”), in connection with the separation
of the SSL Business from SunEdison;

WHEREAS, SunEdison and SSL have entered into the Technology and Joint
Development and Rights Agreement, dated as of May 27, 2014, 2014 (the “Joint
Development Agreement”), addressing certain joint technology development
circumstances which may take place after the Effective Date;

WHEREAS, following the separation by SunEdison described in the Separation
Agreement, SunEdison will cause SSL to make an offer and sale to the public of
SSL’s ordinary shares, which will take place pursuant to a registration
statement on Form S-1;

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the separation of SSL and its subsidiaries from SunEdison;

WHEREAS, following the separation of the SSL Business from SunEdison under the
Separation Agreement, SunEdison will own certain Intellectual Property used or
useful in the SSL Field; and

WHEREAS, SSL wishes to obtain from SunEdison a license to use such intellectual
property in its respective License Field under the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, SunEdison and SSL hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Separation Agreement. As used
herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to a Party, any entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with such Party.

“CCz” means continuous Czochralski crystal growth.

“Controlled” or “Control” means, with respect to Intellectual Property, that a
member of the SunEdison Group owns such Intellectual Property, in whole or in
part, and/or has the right to grant a license to SSL with respect to such
Intellectual Property as set forth herein and without incurring any financial or
other obligations to any other Person, subject, in each case, to the terms of
any license or other agreement to which such SunEdison Group member is a party
that relates to any such Intellectual Property. Notwithstanding, without
limiting any Party’s obligations set forth herein, if a Licensor (i) does not
have the right under a Third Party agreement to grant an exclusive license or
sublicense, such license or sublicense shall be non-exclusive and such Licensor
shall so notify the Licensee in writing, and (ii) if at any time during the Term
any agreement which limits any rights granted to a Licensee hereunder expires or
otherwise terminates, then, as applicable, such rights shall automatically and
immediately be included in the Licensed IP to the full extent it is Controlled
by the applicable Licensor at such time.

“DCW” means diamond coated wire.

“Effective Date” means the date of the closing of the IPO.

“Group” means either the SSL Group or the SunEdison Group as the context
requires.

“Improvements” means any improvements, derivative works, enhancements,
refinements, advances or other modifications with respect to any Licensed IP
(whether or not patentable or reduced to practice).

“Intellectual Property” means issued patents and pending patent applications,
works of authorship, copyrights and registrations and applications therefor,
trade secrets, software and all other proprietary rights and other intellectual
property in any jurisdiction and all associated rights, including all
discoveries, conceptions, ideas, improvements, enhancements and inventions
(whether or not reduced to practice), data, technologies, technical information,
formulae, formulations, compositions, materials, equipment, consumables,
feedstock, hot zone design, process recipes, operation procedures, know-how,
characterization of crystal, techniques, methods, processes, software,
specifications, equipment systems and designs, equipment and process control
systems (including software), apparatus, designs, schematics, drawings and
information (but excluding all trademarks, service marks, logos, trade dress and
other indicia of origin).

 

2



--------------------------------------------------------------------------------

“License” means the licenses granted to SSL pursuant to ARTICLE II of this
Agreement.

“Licensed IP” means (i) the SunEdison Patent Rights and (ii) the SunEdison
Technology, in each case, to the extent Controlled by SunEdison or any member of
the SunEdison Group as of the Effective Date or that become Controlled by
SunEdison or any member of the SunEdison Group at any time following the
Effective Date until the termination or expiration of this Agreement (but, for
the avoidance of doubt, only for so long as such Intellectual Property is
Controlled by SunEdison or any member of the SunEdison Group).

“Party” means individually, each of SunEdison and SSL, and together SunEdison
and SSL are referred to herein as the “Parties”.

“Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

“SSL Field” means and is limited to use of the Licensed IP within the
semiconductor industry; specifically, the growth, processing and manufacture of
semiconductor crystals for use as a substrate for semiconductor wafer
production, the processing and manufacture of semiconductor wafers for the
semiconductor industry, and similar uses solely with the semiconductor industry.
For the avoidance of doubt, for purposes of this Agreement, none of the
following shall be deemed any part of the SSL Field: the growth, processing and
manufacture of silicon crystals and single or multi-crystalline ingots for use
as a substrate for solar cell production; the processing and manufacture of
solar wafers used in the photovoltaic industry; the design, processing and
manufacture of solar cells; and the design, processing and manufacture of
modules, trackers, inverters and any and all balance of system hardware and
software used in photovoltaic systems.

“SSL Group” means SSL and those specific Affiliates set forth on Exhibit A
attached hereto and incorporated herein by this reference. For the avoidance of
doubt, for purposes of this Agreement, no member of the SunEdison Group shall be
deemed to be an Affiliate of any member of the SSL Group after the Effective
Date.

“SSL Improvements” shall have the meaning set forth in Section 3.1 hereof.

“SunEdison Group” means SunEdison and its Affiliates. For the avoidance of
doubt, for purposes of this Agreement, no member of the SSL Group shall be
deemed to be an Affiliate of any member of the SunEdison Group after the
Effective Date.

“SunEdison Patent Rights” means (i) those patent applications and patents set
forth on Exhibit B; (ii) all patent applications including claims directed
toward any Improvements and/or SunEdison Technology; (iii) all U.S. or foreign
patents issued on the patent application of items included in clauses (i) and
(ii); (iv) all patent applications and patents claiming priority to items
included in clauses (i), (ii) and (iii), including U.S., PCT, and foreign
divisionals, continuations, continuations-in-part; and (v) all extensions,
renewals, reissues, re-examinations, and supplementary protection certificates
issued on any of the foregoing.

“SunEdison Technology” means and includes all discoveries, conceptions, ideas,
improvements, enhancements and inventions (whether or not reduced to practice),
data,

 

3



--------------------------------------------------------------------------------

technologies, technical information, formulae, formulations, compositions,
materials, equipment, consumables, feedstock, hot zone design, process recipes,
operation procedures, know-how, characterization of crystal, techniques,
methods, processes, software, specifications, equipment systems and designs,
equipment and process control systems (including software), apparatus, designs,
schematics, drawings and information (whether or not same are patentable,
copyrightable, protectable as a trade secret, or otherwise susceptible to any
other form of legal protection) that is both (i) Controlled by SunEdison or a
member of the SunEdison Group as of the Effective Date or at any time during the
Term and (ii) reasonably judged as necessary or useful to the research,
development, application, use and/or commercialization of CCz and/or DCW
technology in the SSL Field.

“Third Party” means any Person other than a member of the SunEdison Group or the
SSL Group.

Section 1.2 Interpretation. In this Agreement:

(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other genders as the context
requires;

(b) the terms “hereof,” “herein,” “herewith” and words of similar import, and
the term “Agreement” shall, unless otherwise stated, be construed to refer to
this Agreement as a whole (including all of the Exhibits hereto) and not to any
particular provision of this Agreement;

(c) Article, Section and Exhibit references are to the Articles, Sections and
Exhibits to this Agreement unless otherwise specified;

(d) the word “including” and words of similar import when used in this Agreement
means “including, without limitation”;

(e) the word “or” shall not be exclusive; and

(f) unless expressly stated to the contrary in this Agreement, all references to
“the date hereof,” “the date of this Agreement,” “hereby” and “hereupon” and
words of similar import shall all be references to the Effective Date,
regardless of any amendment or restatement hereof.

ARTICLE II

LICENSE GRANTS

Section 2.1 License to SSL.

(a) Subject to the terms and conditions of this Agreement, SunEdison hereby
grants, on behalf of itself and the other members of the SunEdison Group, and
shall cause the other members of the SunEdison Group to grant, to SSL and
exclusively those specific Affiliates and within the specific geographies set
forth on Exhibit A a non-exclusive, perpetual, non-transferable (except as
provided in Section 2.2 and Section 9.1 below), royalty-free right and license
under the SunEdison Patent Rights to make, have made, use, sell, offer for sale
and

 

4



--------------------------------------------------------------------------------

import any method, good or service solely within the SSL Field, the manufacture,
use, sale, offer for sale, or importation of which, but for the license granted
in this Agreement, would directly or indirectly infringe a claim included within
the SunEdison Patent Rights. SunEdison agrees that it shall not grant a license
under the SunEdison Patent Rights to any Third Party for use in the SSL Field.

(b) Subject to the terms and conditions of this Agreement, SunEdison hereby
grants, on behalf of itself and the other members of the SunEdison Group, and
shall cause the other members of the SunEdison Group to grant, to SSL and
exclusively those specific Affiliates set forth on Exhibit A a non-exclusive,
perpetual, non-transferable (except as provided in Section 2.2 and Section 9.1
below), royalty-free right and license to use and practice the SunEdison
Technology solely within the SSL Field and to make, have made, use, sell, offer
for sale and import any apparatus, process or service solely in the SSL Field.
SunEdison agrees that it shall not grant a license under the SunEdison
Technology to any Third Party for use in the SSL Field.

Section 2.2 Sublicenses. Except as expressly set forth below, SSL shall not have
any right to grant sublicenses to any party, including additional Affiliates of
SSL not listed on Exhibit A, under the License without the prior written consent
of SunEdison (such consent not to be unreasonably withheld, conditioned or
delayed).

(a) CCz Licensed IP. No such prior written consent shall be required with
respect to any sublicenses to SSL Affiliates for purposes of commercialization
of the Licensed IP related to CCz within the United States of America, or Italy
so long as such sublicense is made upon the condition that all vendors utilized
for sourcing CCz equipment incorporating or utilizing any such Licensed IP for
use within such countries are vendors that are used, or otherwise approved, by
SunEdison to supply such equipment (“Approved Vendors”). No such prior written
consent shall be required with respect to any sublicenses to SSL Affiliates for
purposes of commercialization of the Licensed IP related to CCz within Korea,
Taiwan and/or Japan, so long as such sublicense is made to an SSL Affiliate on
or after the date that is one (1) year after the Effective Date and is made upon
the condition that all vendors utilized by such Affiliates for sourcing CCz
equipment incorporating or utilizing any such Licensed IP for use within such
countries are Approved Vendors. For avoidance of doubt, any sublicense to an
Affiliate for commercialization of the Licensed IP related to CCz in the United
States of America, Italy, Korea, Taiwan and/or Japan which does not include this
limitation with respect to Approved Vendors, will require the prior written
consent of SunEdison. In addition, no such prior written consent shall be
required with respect to any sublicenses (to SSL Affiliates or Third Parties)
solely to SSL Improvements related CCz for use solely within the SSL Field and
solely within the geographies set forth on Exhibit A hereto, nor with respect to
any sublicenses (to SSL Affiliates or Third Parties) solely to SSL Improvements
related to CCz, which are made on or after the date that is one (1) year after
the Effective Date, for use solely within the SSL Field and within Korea, Taiwan
and/or Japan.

(b) DCW Licensed IP. No such prior written consent shall be required with
respect to any sublicenses to SSL Affiliates for purposes of commercialization
of the Licensed IP related to DCW in any country or jurisdiction, so long as
such sublicense is made upon the condition that all vendors utilized for
sourcing DCW equipment incorporating or utilizing any such Licensed IP are
vendors that are used, or otherwise approved, by SunEdison to supply such

 

5



--------------------------------------------------------------------------------

equipment (also, “Approved Vendors”). For avoidance of doubt, any sublicense to
an Affiliate for commercialization of the Licensed IP related to DCW which does
not include this limitation with respect to Approved Vendors, will require the
prior written consent of SunEdison. In addition, no such prior written consent
shall be required with respect to any sublicenses (to SSL Affiliates or Third
Parties) solely to SSL Improvements related to DCW for use solely within the SSL
Field.

(c) Approved Vendors. In connection with the rights and limitations of this
Section 2.2, SunEdision agrees that (i) upon the request of SSL, SunEdison shall
provide a complete and current written listing of Approved Vendors,
(ii) SunEdison shall promptly evaluate candidate vendors for status as an
Approved Vendor named by SSL and, if determined reasonably acceptable by
SunEdison, notify SSL of its approval of such named vendor as an Approved
Vendor, and (iii) once named as an Approved Vendor, SunEdison will not remove
such vendor’s status as an Approved Vendor (for any country) without reasonable
cause. SSL shall remain primarily liable and responsible for all acts and
omissions of its sublicensees hereunder and their compliance with all applicable
terms and conditions of this Agreement.

Section 2.3 No Implied Rights. As between the Parties, all right, title and
interest in and to all Licensed IP shall be owned exclusively by SunEdison, and
SSL shall not acquire, and nothing contained herein shall be construed as
conferring, by implication, estoppel or otherwise, any license or other right,
title or interest in or to such Licensed IP or any other Intellectual Property
owned by SunEdison or of any of its Affiliates hereunder or in connection
herewith, except for the License granted to SSL pursuant to Section 2.1.

ARTICLE III

IMPROVEMENTS

Section 3.1 Ownership. As between the Parties, SunEdison shall exclusively own
all right, title and interest in and to any and all Improvements that are
authored, developed, invented, reduced to practice or otherwise created by, or
on behalf of, SSL or any of its Affiliates (whether solely or jointly with any
other Person) during the Term and all Intellectual Property rights therein and
thereto (the “SSL Improvements”), and SSL hereby assigns and agrees to assign
theSSL Improvements to SunEdison. Such Improvements shall be deemed included
within the Licensed IP and subject to the License.

Section 3.2 Record Keeping. Each Party warrants that it will maintain and
enforce policies and procedures consistent with generally accepted best
practices in the industry to ensure that all research and development conducted
by such Party during the Term shall be documented by its employees, consultants
and subcontractors conducting research subject to this Agreement, in a way that
makes clear (i) the identity of each individual involved in planning or
executing any particular experimental protocol or interpreting any particular
experimental result and/or the identity of each individual creating any document
concerning the research; (ii) the date that each particular experimental
protocol was executed; (iii) the date each experimental result was recorded; and
(iv) the date that any document concerning the research was created. Each Party
shall maintain all research notebook records related to this Agreement for at
least ten (10) years after the termination of the Term, but neither Party shall
be obligated to maintain such records beyond the date of the last to expire of
any patent claiming Improvements.

 

6



--------------------------------------------------------------------------------

Section 3.3 Disclosure. Each Party shall disclose to the JTC (defined below) in
a timely manner any invention or discovery conceived during the Term that may be
reasonably believed to be an Improvement. Such disclosures by the Parties shall
include a reasonably detailed written description of such invention and the
information described in Section 3.2 above. It shall be the responsibility of
the JTC to reasonably, and in a timely manner, determine whether such invention
or discovery is an Improvement. All information disclosed by the Parties to the
JTC relating to such inventions and discoveries shall be treated as Confidential
Information.

Section 3.4 Further Actions and Assurances in Respect of Assignments.

(a) SSL, at any time and from time to time upon notice by SunEdison, promptly
and as practicable, shall execute and shall cause its employees, independent
contractors, consultants and subcontractors, past or present, to execute, such
documents as are necessary and requested to evidence the assignments of
Improvements provided for in this Agreement, including executing any documents
necessary for SunEdison to obtain United States or foreign letters patent,
executing any transfers of ownership of letters patent, and executing short form
assignments intended for recording with the U.S. Patent and Trademark Office, or
any other entity.

(b) SSL represents and warrants that it has obtained or shall obtain appropriate
written agreements from all of its respective employees, independent
contractors, consultants and subcontractors, without limitation, and executed at
or as of the commencement of employment, consultancy or engagement, that
requires all discoveries and inventions conceived or reduced to practice, as
applicable, by any Person during the Term to be promptly reported, fully
disclosed, and assigned to SSL.

Section 3.5 Ownership by SSL. In the event that SunEdison, in the sole exercise
of its own unfettered business judgment, decides that it would be appropriate
for SSL to own patent rights in any Improvement made by employees of SSL that
would otherwise be owned by SunEdison under the other terms of this Agreement,
then SunEdison may provide for SSL to own all right, title and interest in and
to such Improvement(s) provided that SSL grants back to SunEdison an exclusive,
worldwide, perpetual, royalty-free right and license (with right of sublicense)
in any such patent rights to make, have made, use, sell, offer for sale and
import any method, good or service outside of the SSL Field. SunEdison, in the
sole exercise of its own unfettered business judgment, may add such other terms
and conditions prior to conveying such ownership interest to SSL as SunEdison
may then deem appropriate.

ARTICLE IV

TECHNICAL ASSISTANCE

Section 4.1 The JTC. Promptly after the Effective Date, each Party will appoint
two (2) representatives to a Joint Technology Committee (the “JTC”), one of whom
will be the project manager (“Project Manager”) for such Party. At least one
(1) member of the JTC from each Party shall be an individual deeply familiar
with the science and technology involved with the Licensed IP. Either Party may
replace its respective JTC representatives at any time, with prior written
notice to the other Party. During the Term, the JTC will speak telephonically at

 

7



--------------------------------------------------------------------------------

least once per calendar quarter. In addition, the JTC shall conduct at least one
(1) formal Technology Review Meeting (the “Technology Review Meeting”) per
calendar year to identify and give notice of intent to file patent applications
and to review research and development activities related to the Licensed IP and
Improvements.

Section 4.2 Project Managers Duties. The duties of the Project Managers include
but are not limited to: (i) interfacing as a point of contact to the other
Party; (ii) coordinating all technology exchange and assistance provided for in
this Agreement; and (iii) resolving issues and disputes among the Parties on a
reasonable and appropriate basis. In addition, the Project Managers shall
cooperate to ensure that:

(a) Each Party provides to the other Party a full and open disclosure of all of
its respective technology related to CCz silicon crystal growth, DCW technology
development and application, and SunEdison Technology and Improvements
including, but not limited to, all equipment, consumables, feedstock, hot zone
design, process recipes, operation procedures, know-how, characterization of
crystal and any other Intellectual Property concerning CCz silicon crystal
growth or DCW technology; and

(b) Each Party provides to the other Party direct access to vendors and
suppliers related to the design and component/materials supply for DCW

Section 4.3 Decision Making. Decisions of the JTC shall be made by unanimous
agreement of all JTC members and shall be made in a reasonably timely manner. In
the event the JTC is unable to reach a decision in any matter after reasonable
good faith efforts, then, unless otherwise provided for herein, either Party
may, by written notice to the other, have such issue referred to the dispute
resolution process required by Section 10.8 below.

Section 4.4 Technical Assistance and Exchange of Information. Employees of each
Party knowledgeable of the subject matter of the Licensed IP shall be available,
within a reasonable time and upon reasonable request during the Term to provide,
at such Party’s expense, reasonable technical assistance to the other Party that
is related to use of the Licensed IP and Improvements, and such requests for
assistance shall be made through such Party’s Project Manager. In addition, SSL
agrees to share with SunEdison on a monthly basis research, development and test
results, results of manufacturing trials, performance data from the CCz and DCW
equipment and data from the same, and process of record information which are
directly related to development and performance of the Licensed IP, including
without limitation, any Improvements. Such access will be provided in a timely
manner and in a form and format that is reasonably and mutually agreed.
Notwithstanding the foregoing, project specific services, cost sharing, and the
like are to be exclusively governed by that certain Transition Services
Agreement (“TSA”) and that certain Post Separation Technology Development
Agreement (“Technology Development Agreement”) between the Parties dated as of
even date herewith.

Section 4.5 Inspection Rights. SunEdison shall be entitled at any time and from
time to time during the Term of the License, during normal business hours and
upon reasonable written notice, to audit, review and inspect SSL’s compliance
with, and performance of, SSL’s (and its Affiliates’) obligations set forth in
this Agreement. Such inspection rights shall include, without limitation, the
rights to review technical data, books and records in relation to Licensed

 

8



--------------------------------------------------------------------------------

IP, manufacturing and performance data, and conduct site visits and inspections.
SunEdison shall also be entitled to review the employee training records and
lists of SSL personnel who have, or have had, access to SunEdison Confidential
Information and Licensed IP, and SSL agrees to provide written notice to
SunEdison when any such employees (who have had access to SunEdison Confidential
Information) have left the employ of SSL.

ARTICLE V

PATENT PROSECUTION, MAINTENANCE AND ENFORCEMENT

Section 5.1 Filing, Prosecution and Maintenance. As between the Parties,
SunEdison shall have the sole and exclusive right, but not the obligation, to
file, prosecute and maintain, at its cost and expense, all patents and patent
applications licensed to SSL pursuant to ARTICLE II; provided, however, that if
SunEdison elects not to file, prosecute or maintain any Licensed IP, then
SunEdison shall so notify SSL in writing at least ninety (90) days before any
deadline applicable to the filing, prosecution or maintenance of such Licensed
IP, as the case may be; provided, that if SunEdison becomes aware of any certain
Licensed IP in connection with which there is less than ninety (90) days’ notice
available, then SunEdison shall make such written notification to SSL as
promptly as practicable. SSL acknowledges and agrees that from time to time,
such Licensed IP may include SunEdison Technology that SunEdison has determined
to maintain as a trade secret, and as such, determined not to file any patent
application on such Licensed IP. Upon receipt of such notice, SSL shall have the
right, but not the obligation, at its cost and expense, to pursue the filing or
support the continued prosecution or maintenance of such Licensed IP (excluding
any Licensed IP for which SunEdison has notified SSL of SunEdison’s
determination to maintain such Licensed IP as a trade secret). Notwithstanding,
such exclusion shall not apply to the SSL Improvements. SSL shall have the
unfettered right to pursue the filing or support the continued prosecution or
maintenance of the SSL Improvements if SunEdison elects not to do so. If SSL
does elect to take such action, then SSL shall notify SunEdison of such
election, and SunEdison shall reasonably cooperate with SSL, upon SSL’s request
and at SSL’s cost and expense, in connection with such filing or continued
prosecution or maintenance, as applicable. Any and all patent(s) and patent
rights resulting from or maintained pursuant to this Section 5.1 shall be
assigned to SunEdison and shall be considered as SunEdison Patent Rights and
Licensed IP.

Section 5.2 Enforcement of Licensed IP.

(a) Control of Enforcement Actions. Except as may otherwise be mutually agreed
by the Parties, as between the Parties, SunEdison shall have the right to
enforce the Licensed IP as follows. SunEdison shall have the first right, but
not the obligation (itself and/or through its designee), to control the
initiation, conduct and, subject to this Section 5.2, settlement or other
resolution, at its cost and expense and in its sole discretion, of any
enforcement claim, demand, action, suit or proceeding, whether civil or criminal
or in law or in equity (each, an “Action”) relating to the Licensed IP,
including the right to communicate any objection or other form of challenge to
any Third Party. Notwithstanding, SSL shall have the first right, but not the
obligation, on the same terms granted to SunEdison in this Section 5.2, to
initiate any Action relating to the SSL Improvements and, if SSL does not
initiate such action, SunEdison shall have the rights granted to SSL in
Section 5.2(b). The Parties acknowledge that circumstances may arise where a
single Action may involve each Party as an Enforcing Party (“Joint Actions”). By

 

9



--------------------------------------------------------------------------------

way of example, a Joint Action could arise where the potential causes of action
include Licensed IP that is both SSL Improvements and non-SSL Improvements, or
where potential causes of action include (non-SSL Improvement) SunEdison Patent
Rights that SunEdison had determined to enforce and separate (non-SSL
Improvement) SunEdison Patent Rights that SunEdison has declined to enforce, but
for which SSL has determined it is necessary or advisable to enforce.

(b) If SunEdison does not initiate an Action itself or through its designee with
respect to such infringement, misappropriation or other violation of any
Licensed IP within the SSL Field by a Third Party within ninety (90) days after
receipt of a written request from SSL to assume control over the enforcement of
such violation of such Licensed IP, then SSL shall have the right, but not the
obligation, to bring and to control such Action; provided that if it does not do
so within ninety (90) days, the right to initiate and control an Action shall
revert back to SunEdison and shall again be subject to the terms set forth above
in Section 5.2(a).

(c) A sole Party initiating or otherwise controlling any enforcement Action
hereunder (the “Enforcing Party”), including the right to communicate any
objection or other form of challenge to any Third Party, shall, as between the
Parties, have the right to select counsel for any Action initiated by it or its
designee pursuant to this Section 5.2. The Party that is not the Enforcing Party
(the “Non-Enforcing Party”) shall, to the extent it is a necessary party to the
Action (or is otherwise reasonably requested by the enforcing Party), join the
Enforcing Party (and/or, if applicable, its designee(s)) at the Enforcing
Party’s expense and agree to be represented by counsel for the Enforcing Party
in any infringement or other Action commenced by the Enforcing Party (or its
designee) and shall, upon request of the Enforcing Party, execute such documents
and perform such other acts as may be reasonably required and requested by the
Enforcing Party at the Enforcing Party’s expense in connection with such
enforcement Action; provided that the Non-Enforcing Party shall have the right
to engage, at its cost and expense, independent counsel of its choice to advise
such Non-Enforcing Party in connection with such assistance to the Enforcing
Party.

(d) The Non-Enforcing Party shall cooperate with, and provide reasonable
assistance to, the Enforcing Party (and its designees) in connection with any
Action brought by the Enforcing Party (or its designee) hereunder to the extent
relating to the Licensed IP, as may be reasonably requested by the Enforcing
Party, including by providing access to relevant documents and other evidence
(provided that the Parties shall enter into a joint defense agreement with
respect to the common interest privilege protecting such communications in a
form reasonably acceptable to the Parties) and making its employees available,
subject to the other Party’s reimbursement of any costs and expenses incurred by
the Non-Enforcing Party in providing such assistance. The Enforcing Party shall
keep the Non-Enforcing Party reasonably informed of any determinations or
significant developments in any Action initiated by it pursuant to this
Section 5.2 and, if the Non-Enforcing Party is SunEdison, then SSL shall
reasonably consult with SunEdison and take into consideration input provided to
SSL by SunEdison to the extent reasonable and provided in a timely manner.

(e) In any Joint Action, the Parties agree to reasonably cooperate in good faith
in the prosecution of such Joint Action.

 

10



--------------------------------------------------------------------------------

(f) Allocation of Costs and Recoveries.

(i) Unless otherwise mutually agreed by the Parties or set forth herein, (i) the
costs and expenses relating to any enforcement Action commenced pursuant to this
Section 5.2 shall be borne by the Enforcing Party; and (ii) any settlement
payments or damages or other monetary awards (“Recoveries”) recovered in any
Action by the Enforcing Party, itself or through its designee, pursuant to this
Section 5.2, whether by judgment or settlement, shall be allocated in the
following order: (A) to reimburse the Enforcing Party for any costs and expenses
incurred by or on behalf of the Enforcing Party and/or its designee(s) with
respect to such Action, (B) to reimburse the Non-Enforcing Party for any costs
and expenses incurred by such Party with respect to such Action to the extent
the Non-Enforcing Party is entitled to reimbursement pursuant to this
Section 5.2 (and has not already been reimbursed by the Enforcing Party),
including if it joins such Action (but excluding, for the avoidance of doubt,
the cost of any counsel employed by the Non-Enforcing Party), and (C) the
remainder shall be allocated to the Enforcing Party.

(ii) In the event of a Joint Action, the Parties agree to reasonably cooperate
in good faith in the prosecution of such Joint Action and to use their best,
good faith efforts to allocate all Recoveries in proportion to the relevant
Intellectual Property that was determined to be infringed.

(g) Settlement of Enforcement Action. The Enforcing Party shall not settle, or
enter into a voluntary consent judgment with respect to, any enforcement Action
under this Section 5.2 in a manner that would adversely affect the Non-Enforcing
Party’s rights or interests, including any admissions of invalidity or
unenforceability, or wrongdoing by the Non-Enforcing Party or any of its
Affiliates, or imposes any liability or payment or other obligation on the
Non-Enforcing Party or any of its Affiliates, without the Non-Enforcing Party’s
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) and in any event, without notifying the Non-Enforcing Party of any such
proposed settlement or voluntary consent judgment. For the avoidance of doubt,
and without limiting the foregoing, as between the Parties, the Enforcing Party
shall have the sole and exclusive right to settle, or enter into a voluntary
consent judgment with respect to, any enforcement Action under this Section 5.2.
In the case of a Joint Action, neither Enforcing Party shall settle, or enter
into a voluntary consent judgment with respect to, any enforcement Joint Action
under this Section 5.2 in a manner that would adversely affect the other Party’s
rights or interests, including any admissions of invalidity or unenforceability,
or wrongdoing by the other Party or any of its Affiliates, or imposes any
liability or payment or other obligation on the other Party or any of its
Affiliates, without the other Party’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed) and in any event, without
notifying the other Party of any such proposed settlement or voluntary consent
judgment.

Section 5.3 Third Party Infringement Claims. If, as a result of any Third Party
claim of infringement or misappropriation pertaining to any Licensed IP, SSL or
its permitted sublicensee is enjoined from using the Licensed IP, or if
SunEdison reasonably believes that the Licensed IP is likely to become the
subject of a Third Party claim of infringement or misappropriation, SunEdison,
at its option and expense, and in its sole and absolute discretion, may either
(i) procure the right for SSL to continue to use the Licensed IP, (ii) replace
or modify

 

11



--------------------------------------------------------------------------------

the Licensed IP so that it becomes non-infringing and remains functionally
equivalent, or (iii) terminate the License with respect to the affected Licensed
IP. This Section 5.3 states the entire liability of SunEdison and SSL’s sole and
exclusive remedy for such infringement and misappropriation claims and actions.

ARTICLE VI

INDEMNIFICATION

Section 6.1 SSL will defend, indemnify and hold SunEdison, its Affiliates and
their respective employees, officers and directors (the “SunEdison Indemnitees”)
harmless from and against all liabilities, demands, damages, expenses, or losses
(including costs of litigation and reasonable attorneys’ fees) arising (i) out
of use by SSL, its Affiliates or its transferees of the Licensed IP and of
inventions licensed or information furnished under this Agreement or (ii) out of
any use, sale, or other disposition by SSL, its Affiliates or its transferees of
products made by use of such inventions or information. In the event of any such
claim, SSL shall defend the SunEdison Indemnitees at SSL’s sole expense by
counsel selected by SSL, subject to approval by SunEdison, such approval not to
be unreasonably withheld or delayed. The settlement of any such claim which is
the subject of the foregoing indemnification, which involves more than the
payment by SSL of monetary damages shall require SunEdison’s prior written
approval. In addition, SunEdison Indemnitees shall have the right to hire
counsel, at its or their sole expense, who shall cooperate with SSL’s counsel in
the defense of any claim indemnified hereunder.

ARTICLE VII

COVENANTS OF THE PARTIES

Section 7.1 Confidentiality.

(a) Each Party acknowledges and agrees that in connection with the rights and
licenses granted under this Agreement, it may gain access to Confidential
Information of the other Party and each Party hereby agrees that all such
information shall be subject to the provisions of the Mutual Non-Disclosure
Agreement executed by the Parties and in force as of the Effective Date (the
“Mutual Non-Disclosure Agreement”). For the avoidance of doubt, the Parties
hereby acknowledge and agree the provisions of the Mutual Non-Disclosure
Agreement shall survive for a period of ten (10) years following the expiration
or termination of this Agreement.

(b) SSL represents and warrants that it has obtained or shall obtain appropriate
written agreements from all of its respective employees, consultants and
subcontractors, without limitation, which will have access to SunEdison
Confidential Information and Licensed IP, that restricts such persons and
individuals from disclosing such Confidential Information and Licensed IP to any
Third Party, including future and prospective employers.

Section 7.2 Non-Compete. For purposes hereof, the term “Subject Business” means
the business and type of business, activities, products or services competitive
with the business activities, products or services of, or conducted by,
SunEdison consisting of the design, materials, processes, products, and
procedures related to the generation, storage, transmission, distribution,
control or monitoring of electrical power and electrical energy obtained from

 

12



--------------------------------------------------------------------------------

photovoltaic conversion of solar radiation and other renewable energy sources
such as wind, moving water (including rain, tides and waves), organic plant and
waste material (eligible biomass), and the earth’s heat (geothermal). Subject
Business includes the growth, processing and manufacture of silicon crystals and
single or multi-crystalline ingots for use as a substrate for solar cell
production; the processing and manufacture of solar wafers used in the
photovoltaic industry; the design, processing and manufacture of solar cells;
and the design, processing and manufacture of modules, trackers, inverters and
any and all balance of system hardware and software used in photovoltaic
systems. SSL hereby agrees that during the Term it will not, directly or
indirectly, for the account or benefit of SSL or any other Person: (i) engage or
participate in any activity, business, organization or Person whose or which
business, activities, products or services are competitive with the Subject
Business, or any activities, products or services included in the Subject
Business; (ii) solicit the business of any Person known to SSL to be a customer
of SunEdison or the SunEdison Group with respect to products or activities which
compete in whole or in part with the products or activities of the Subject
Business; nor (iii) cross license, share or extend any Licensed IP to any Third
Party (except as may be expressly permitted hereby), including through any joint
venture, joint development or similar arrangement with any Third Party.

Section 7.3 Patent Applications. Except as provided for in Section 5.1, SSL
agrees that it will not, during the Term, knowingly file or cause to be filed
any patent application(s) including any claim that overlaps, reads on or
conflicts with any issued or pending claim of a SunEdison Patent Right. In the
event SSL files a patent application in violation of this Section 7.3, then SSL
shall promptly assign such patent application(s) and any resulting patent(s) and
all related patent rights to SunEdison at no cost to SunEdison.

ARTICLE VIII

TERM AND TERMINATION

Section 8.1 Term and Termination. This Agreement shall become effective on the
Effective Date and shall continue for a period of five (5) years, unless earlier
terminated by mutual written agreement of the Parties (the “Initial Term”). If
prior to the expiration of the Initial Term, the Parties mutually agree in
writing to extend the Initial Term for any period, such extension shall be
referred to as the “Extended Term”. The Initial Term and Extended term are
collectively referred to as the “Term”.

Section 8.2 Termination for Breach. In the event of a material breach of this
Agreement, the non-breaching Party shall be entitled to terminate this Agreement
by giving the breaching Party and any Lender or Agent of such breaching Party
which has been granted a collateral assignment of this Agreement, as applicable,
sixty (60) days written notice specifying in reasonable detail the cause of such
breach. If such breach is not cured by the breaching Party or by any Lender or
Agent of such breaching Party which has been granted a collateral assignment of
this Agreement, as applicable, in each case within such sixty (60) day notice
period, this Agreement will terminate without further action required by the
non-breaching Party. A material breach of this Agreement will include the
occurrence of any of the following by a Party: (i) such Party makes an
assignment for the benefit of creditors, or is subject to an involuntary or
voluntary receivership, insolvency or bankruptcy proceedings; (ii) such Party
makes a materially false or misleading statement, representation or claim about
a material matter;

 

13



--------------------------------------------------------------------------------

(iii) such Party is in breach of any material obligation, representation,
warranty or covenant set forth herein (for example, obligations related to the
payment of money; and generating, keeping and maintaining records); or
(iv) dissolution or liquidation of such Party.

Section 8.3 Remedies and Liquidated Damages.

(a) The Parties acknowledge that (i) the strict compliance by SSL with the field
of use and geographical limitations incorporated within the License and the
non-disclosure and non-compete obligations of SSL set forth herein are of the
essence, and an essential component of SSL’s performance under this Agreement;
(ii) any material breach by SSL of such obligations will adversely affect
SunEdison’s ability to compete in the marketplace creating irreparable damage to
SunEdison; and (iii) the cost of remedying any breach of such obligations by SSL
is not easily measured.

Section 8.4 Effect of Termination. Following the expiration of this Agreement or
any termination of this Agreement for any reason other than termination for
cause by SunEdison, the License shall continue on a perpetual basis solely with
respect to that Licensed IP in existence and made part of the License as of the
effective date of such expiration or termination. Notwithstanding the foregoing,
SSL acknowledges and agrees that such continuing License shall at all times be
subject to termination for cause by SunEdison. Notwithstanding, following
expiration or termination of this Agreement, the License to SSL of the SSL
Improvements shall continue on a perpetual basis regardless of the reason for
termination. SSL further acknowledges and agrees that no Intellectual Property
conceived, developed, reduced to practice, acquired or otherwise coming under
the Control of SunEdison or any member of the SunEdison Group after such
effective date of such expiration or termination shall be deemed Licensed IP
hereunder or subject to the License.

ARTICLE IX

ASSIGNMENT AND CHANGE OF CONTROL

Section 9.1 Assignability. The rights and License granted by Licensor in this
Agreement are personal to Licensee and neither Party may assign or otherwise
transfer this Agreement without the written consent of the other Party;
provided, that either Party may assign any or all of its rights and benefits for
collateral purposes to any Person from which it or any of its Affiliates have
borrowed money (a “Lender”), or to any Person acting as an agent on behalf of a
syndicate of lenders who have lent money to such Party or any of such Party’s
Affiliates (an “Agent”), with such Lender or Agent being the intended third
party beneficiary with a right of enforcement of the assigning Party’s rights
and benefits under this Agreement. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns. Any assignment or other transfer not in accordance with this
Section 9.1 shall be null and void. Upon any collateral assignment of this
Agreement to a Lender or Agent, the assigning Party shall provide written notice
to the other Party of such collateral assignment, which notice shall contain the
name and contact information of the assignee Lender or Agent, as applicable.

 

14



--------------------------------------------------------------------------------

Section 9.2 Bankruptcy Code. In the event that this Agreement is terminated or
rejected by a Party or its receiver or trustee under applicable bankruptcy laws
due to such Party’s bankruptcy, then all rights and licenses granted under or
pursuant to this Agreement by such Party to the other Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code (the “Code”) and any similar laws in any other country, licenses of rights
to “intellectual property” as defined under the Code for purposes of
Section 365(n). The Parties agree that all intellectual property rights licensed
hereunder, including, without limitation, any patents or patent applications in
any country of a Party covered by the license grants under this Agreement, are
part of the “intellectual property” as defined under the Code for purposes of
Section 365(n) subject to the protections afforded the non-terminating Party
under Section 365(n) of the Code, and any similar law or regulation in any other
country.

Section 9.3 Change in Control of SSL. The Parties acknowledge and agree that the
acquisition of a controlling interest of SSL, or any member of the SSL Group
possessing rights under this Agreement, by certain Third Parties which may have
a conflict of interest with the business objectives of SunEdison presents a
potential risk to SunEdison. Therefore, the Parties agree as follows. If a Third
Party obtains a controlling interest in SSL or a member of the SSL Group is
merged or consolidated with a Third Party (in each case, a “Change in Control”),
then the terms and conditions of this Agreement shall be binding on and inure to
the benefit of any such Third Party that is a successor in interest of SSL or
member of the SSL Group, as the case may be, and SunEdison shall remain bound to
all of its obligations and entitled to all of its rights hereunder, except that,
SunEdison shall have the right upon ten (10) days written notice, such notice to
be provided within thirty (30) days of such Change in Control, to immediately
terminate this Agreement. If SunEdison elects to terminate this Agreement, the
License shall continue as stated in Section 8.4 above. For purposes hereof
“controlling interest” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the applicable
Person, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding the above sentences in this Section 9.2 or any other
term of this Agreement, in the event a Third Party (which is active in any field
which includes: the growth, processing and manufacture of silicon crystals and
single or multi-crystalline ingots for use as a substrate for solar cell
production; the processing and manufacture of solar wafers used in the
photovoltaic industry; the design, processing and manufacture of solar cells;
and the design, processing and manufacture of modules, trackers, inverters and
any and all balance of system hardware and software used in photovoltaic systems
making, using or selling a semiconductor to convert solar energy to electricity)
gains a controlling interest in SSL or a member of the SSL Group, then SunEdison
shall have the right upon thirty (30) days written notice to terminate this
Agreement and to terminate immediately thereafter any and all licenses of any
SunEdison Technology, SunEdison Patent Rights, Licensed IP or licensed
Improvements hereunder; provided that SunEdison shall not have the right
hereunder to terminate the license to SSL of the SSL Improvements

Section 9.4 Survival. After termination or expiration of this Agreement, all
provisions relating to payment shall survive until completion of required
payments. In addition to those provisions and to any provisions which
specifically provide for survival beyond termination, Section 3.4(a), ARTICLE V,
ARTICLE VI, Section 8.4, Section 9.4 and ARTICLE Xshall survive indefinitely or
until the expiration of any time period specified elsewhere in this Agreement
with respect to the provision in question.

 

15



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1 Counterparts; Entire Agreement.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party and delivered to the
other Party.

(b) This Agreement and the Separation Agreement and any Schedules, Exhibits, and
Appendices hereto or thereto contain the entire agreement between the Parties
with respect to the subject matter hereof, supersedes all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties with respect to such subject matter other
than those set forth or referred to herein and therein.

(c) Each Party hereto acknowledges that it and the other Party hereto may
execute this Agreement by facsimile, stamp or mechanical signature. Each Party
hereto expressly adopts and confirms each such facsimile, stamp or mechanical
signature made in its respective name as if it were a manual signature, agrees
that it shall not assert that any such signature is not adequate to bind such
Party to the same extent as if it were signed manually and agrees that at the
reasonable request of the other Party hereto at any time it shall as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof).

Section 10.2 No Third Party Beneficiaries. The provisions of this Agreement are
enforceable solely by the Parties to the Agreement and their permitted
successors and assigns and no other Person shall have the right, separate and
apart from the Parties hereto and their permitted successors and assigns, to
enforce any provisions of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

Section 10.3 No Fiduciary Duties. It is expressly understood and agreed that
this Agreement is a purely commercial transaction between SunEdison and SSL and
that nothing stated herein shall operate to create any special or fiduciary duty
that either Party or any of its Affiliates shall owe to the other Party or vice
versa.

Section 10.4 Disclaimer of Warranty; Limitation of Liability.

(a) SUNEDISON DOES NOT MAKE ANY, AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL,
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY, NONINFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE, OR GUARANTEE
OR ASSURANCE OF PERFORMANCE, WITH RESPECT TO THE LICENSED IP AND THE RIGHTS AND
LICENSES GRANTED HEREUNDER. ALL LICENSED IP, TECHNOLOGY, AND TECHNICAL
ASSISTANCE PROVIDED AND DISCLOSED BY SUNEDISON AND ANY SUNEDISON AFFILIATE
HEREUNDER IS PROVIDED STRICTLY ON AN “AS IS” BASIS.

 

16



--------------------------------------------------------------------------------

(b) EXCEPT AS MAY BE SET FORTH IN THE SEPARATION AGREEMENT, NEITHER SSL OR ANY
MEMBER OF THE SSL GROUP, ON THE ONE HAND, NOR SUNEDISON OR ANY MEMBER OF THE
SUNEDISON GROUP, ON THE OTHER HAND, SHALL BE LIABLE UNDER THIS AGREEMENT TO THE
OTHER FOR ANY LOST PROFITS, LOST BUSINESS OPPORTUNITIES, OR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR
DAMAGES IN EXCESS OF COMPENSATORY DAMAGES OF THE OTHER ARISING IN CONNECTION
WITH THE EXERCISE OF ANY RIGHT OR LICENSE GRANTED UNDER THIS AGREEMENT.

Section 10.5 Further Actions and Assurances. In connection with this Agreement,
each Party agrees to execute and deliver such additional documents and
instruments as may be required for a Party to exercise the rights and license
granted hereunder and to perform such other additional acts as may be necessary
or appropriate to effectuate, carry out, and perform all of the terms and
provisions of this Agreement. SSL covenants and agrees to cause the other
members of the SSL Group to comply with all applicable terms and conditions set
forth in this Agreement and acknowledges it shall be liable for any breach of
the terms of this Agreement caused by any member of the SSL Group. SunEdison
covenants and agrees to cause the other members of the SunEdison Group to comply
with all applicable terms and conditions set forth in this Agreement and
acknowledges it shall be liable for any breach of the terms of this Agreement
caused by any member of the SunEdison Group.

Section 10.6 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service), or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or (i) with respect to an Agent or Lender, at the address listed in the notice
described in Section 9.1 or (ii) at such other address for a Party as shall be
specified in a notice given in accordance with this Section 6.6):

If to SunEdison:

SunEdison, Inc.

501 Pearl Drive

St. Peters, MO 63776

Attention: General Counsel

Facsimile: 866-773-0793

Email: mtruong@sunedison.com

If to SSL:

SunEdison Semiconductor Limited

501 Pearl Drive

St. Peters, MO 63376

Attention: General Counsel

Facsimile: 636-474-5158

Email: stownsley@sunedison.com

 

17



--------------------------------------------------------------------------------

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

Section 10.7 Governing Law, Consent to Jurisdiction and Waiver of Right to Jury
Trial.

(a) This Agreement (and any claims or disputes arising out of or related hereto
or thereto or to the transactions contemplated hereby and thereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York, irrespective of the choice of laws principles
of the State of New York, including all matters of validity, construction,
effect, enforceability, performance and remedies.

(b) Each of the Parties hereto irrevocably submits to the exclusive jurisdiction
of the state and federal courts located in New York for the purposes of any
action or proceeding arising out of this Agreement. Each of the Parties hereto
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth in Section 10.6
will be effective service of process for any action or proceeding with respect
to any matters to which it has submitted to jurisdiction as set forth above in
the immediately preceding sentence. Each of the Parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of this Agreement in the state and federal courts located
in New York and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

(c) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT.

Section 10.8 Dispute Resolution. The dispute resolution procedures set forth in
Article IV of the Separation Agreement shall apply to any dispute, controversy
or claim (whether sounding in contract, tort or otherwise) that arises out of or
relates to this Agreement, any breach or alleged breach hereof, or the
construction, interpretation, enforceability or validity hereof.

Section 10.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 10.10 Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom such waiver, amendment, supplement or
modification is sought to be enforced.

 

18



--------------------------------------------------------------------------------

Section 10.11 Waiver of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of such Party. No failure or delay by any Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege.

Section 10.12 Bankruptcy. The licensed rights granted herein shall be deemed
licenses of “intellectual property” for purposes of the United States Code,
Title 11, Section 365(n). In the event of SunEdison’s bankruptcy and a
subsequent rejection or disclaimer of this Agreement by a bankruptcy trustee or
by SunEdison as a debtor-in-possession, whether under the law of the United
States or elsewhere, or in the event of a similar action under applicable law,
SSL may elect to retain its licensed rights, subject to and in accordance with
the provisions of the United States Code, Title 11, Section 365(n) or other
applicable law.

[Signatures of Parties on Next Page]

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement with effect
as of the Effective Date.

 

SUNEDISON, INC.

 

By: /s/ Brian Wuebbels

 

Name: Brian Wuebbels

 

Title:

SUNEDISON SEMICONDUCTOR LIMITED

 

By: /s/ Shaker Sadasivam

 

Name: Shaker Sadasivam

 

Title:

SIGNATURE PAGE

PATENT AND TECHNOLOGY LICENSE AGREEMENT

(CCz & DCW Technology)



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT A

SSL GROUP

The License granted to SSL under this Agreement shall be limited exclusively to
those specific Affiliates and within the specific geographies listed below and
amended in writing from time to time as agreed by SunEdison.

 

  •   SunEdison Semiconductor LLC, a U.S. limited liability company wholly-owned
by SSL, for use exclusively within the United States of America

 

  •   MEMC Electronic Materials, SpA, an Italian corporation wholly-owned by
SSL, for use exclusively within Italy

 

  •   SunEdison Semiconductor Technology Pte. Ltd., a company organized under
the laws of Singapore, solely for the purpose of licensing back to SSL or to any
of the Affiliates permitted under this Agreement



--------------------------------------------------------------------------------

EXHIBIT B

SUNEDISON PATENT RIGHTS

 

SunEdison

Ref.

  

Title

   Ctry    Type    App Number    Pub Number    Patent
Number 100050    FEED TOOL FOR SHIELDING A PORTION OF A CRYSTAL PULLER    US   
PRI    13/103554    2012-0285373    100050.1    FEED TOOL FOR SHIELDING A
PORTION OF A CRYSTAL PULLER    WO    ORD    PCT/US2012/035971    WO 2012/154449
   100050.2    FEED TOOL FOR SHIELDING A PORTION OF A CRYSTAL PULLER    TW   
ORD    101116544    201300584    100054    WAFER TRANSPORT CART    US    PRI   
13/295715    2013-0121802    110016    SYSTEMS AND METHODS FOR CONNECTING AN
INGOT TO A WIRE SAW    US    PRI    13/253509    2013-0087132    110016.1   
SYSTEMS AND METHODS FOR CONNECTING AN INGOT TO A WIRE SAW    WO    ORD   
PCT/US2012/057614    WO 2013/052350    110016.2    SYSTEMS AND METHODS FOR
CONNECTING AN INGOT TO A WIRE SAW    TW    ORD    101136991    201321155   
110029.1    METHODS AND SYSTEMS FOR REMOVING CONTAMINANTS FROM A WIRE OF A SAW
   US    ORD    13/585547    2013-0206163    110029.2    METHODS AND SYSTEMS FOR
REMOVING CONTAMINATION FROM A WIRE OF A SAW    WO    ORD    PCT/IB2012/054168   
WO 2013/024451    110033.1    SYSTEM FOR CONTINUOUS GROWING OF MONOCRYSTALLINE
SILICON    US    ORD    10/789638    2005-0092236    7635414 110033.10    SYSTEM
FOR CONTINUOUS GROWING OF MONOCRYSTALLINE SILICON    KR    DIV    7026631/2011
   138404/2011    1279770 110033.11    SYSTEM FOR CONTINUOUS GROWING OF
MONOCRYSTALLINE SILICON    CN    DIV    201110385173.6    102400209    110033.12
   SYSTEM FOR CONTINUOUS GROWING OF MONOCRYSTALLINE SILICON    CN    DIV   
201110384363.6    102400218    110033.13    SYSTEM FOR CONTINUOUS GROWING OF
MONOCRYSTALLINE SILICON    KR    DIV    2012-7013411    76375/2012    1279736

 

22



--------------------------------------------------------------------------------

SunEdison

Ref.

  

Title

   Ctry    Type    App Number    Pub Number    Patent
Number 110033.14    SYSTEM FOR CONTINUOUS GROWING OF MONOCRYSTALLINE SILICON   
KR    DIV    2012-7013412    79153/2012    1279709 110033.15    SYSTEM FOR
CONTINUOUS GROWING OF MONOCRYSTALLINE SILICON    KR    DIV    7013413/2012   
76376/2012    1279756 110033.17    SYSTEMS AND PROCESSES FOR CONTINUOUS GROWING
OF INGOTS    US    CIP    13/683822    2013-0133567    110033.17    SYSTEM FOR
CONTINUOUS GROWING OF MONOCRYSTALLINE SILICON    CN    DIV    201310066601.8   
CN103205802A    110033.3    SYSTEM FOR CONTINUOUS GROWING OF MONOCRYSTALLINE
SILICON    US    PCT    10/525824    2008-0134958    8317919 110033.4    SYSTEM
FOR CONTINUOUS GROWING OF MONOCRYSTALLINE SILICON    US    CON    12/653910   
2010-0162946    110033.7    SYSTEM FOR CONTINUOUS GROWING OF MONOCRYSTALLINE
SILICON    JP    PCT    2007501001    JP2008531444    5059596 110033.8    SYSTEM
FOR CONTINUOUS GROWING OF MONOCRYSTALLINE SILICON    KR    PCT    102006/7019998
   1020060128033    10-1216256 110033.9    SYSTEM FOR CONTINUOUS GROWING OF
MONOCRYSTALLINE SILICON    JP    DIV    2011-220927    2012-1435    110040.1   
WEIR DESIGN PROVIDING OPTIMAL PURGE GAS FLOW, MELT CONTROL, AND TEMPERATURE
STABILIZATION FOR IMPROVED SINGLE CRYSTAL GROWTH IN A CONTINUOUS CZOCHRALSKI
PROCESS    US    ORD    12/075513       8262797 110044.1    CRUCIBLE WEIGHT
MEASUREMENT SYSTEM FOR CONTROLLING FEEDSTOCK INTRODUCTION IN CZOCHRALSKI CRYSTAL
GROWTH    US    ORD    12/315452       8257496

 

23